Citation Nr: 1644868	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to November 1972 and from May 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2016, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the September 2016 Board hearing, the Veteran raised a claim of entitlement to service connection for a respiratory disability due to asbestos exposure.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2015) (describing the manner and methods in which a claim can be initiated and filed); 38 C.F.R. § 19.9(b) (2015) (continuing to provide for Board referral of unadjudicated claims).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action, on his part, is required.




FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has right ear hearing loss that is likely related to his military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, right ear hearing loss was incurred as a result of disease or injury during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran asserts that he has hearing loss of the right ear, which is due to in-service noise exposure.  See, e.g., the September 2016 Board hearing transcript.  His service treatment records (STRs) are absent any documentation of in-service complaints of, or treatment for, hearing loss.  As indicated above, the record demonstrates that the Veteran served on active duty from July 1965 to November 1972 and from May 1976 to March 1978.  He has asserted in-service noise exposure while working in the engine rooms of submarines and an aircraft carrier.  See, e.g., the VA examination dated June 2010 & the Board hearing transcript dated September 2016.  To this end, the Board observes that the Veteran's in-service noise exposure has been conceded by the RO.  See the rating decision dated August 2010.

The Veteran was previously granted service connection for hearing loss of the left ear in an August 2010 rating decision, based upon the findings of a June 2010 VA examiner who determined that the Veteran's "hearing loss is at least as likely as not (50/50 probability) initiated [by] noise exposure in military."  The examiner explained that the Veteran "reports a history of noise exposure during military service.  Onset of hearing loss was stated to be in military.  Configuration of audiogram is consistent with noise exposure."  The examiner continued, "[r]eview of records indicates Veteran separated from military with clinically normal hearing, bilaterally.  Service medical records . . . confirm evidence of a threshold shift between enlistment and separation from 1965-1972, bilaterally."

In the August 2010 rating decision, the Veteran was denied service connection for right ear hearing loss because he failed to meet the thresholds for impaired hearing sufficient for VA compensation purposes.  38 C.F.R. § 3.385.  However, the Veteran has recently submitted evidence that he now has right ear hearing loss sufficient for VA compensation purposes.  In particular, he submitted a private audiogram dated July 2011, which showed the following puretone hearing thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
40
40
30

He also submitted a private audiogram dated in August 2015, which documented the following puretone hearing thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
45
50
42.5

The Board notes that the July 2011 and August 2015 private audiometry results were in graph form.  However, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the United States Court of Appeals for Veterans Claims (Court) criticized the Board's determination that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court specifically indicated that the Board does have such fact finding authority.  Id.  In this case, as the results marked on the July 2011 and August 2015 graphs by Xs and Os are clear enough for the Board to translate them into numerical format, the Board has done so.  Accordingly, the medical evidence of record shows that the Veteran is currently diagnosed with right ear hearing loss, which is sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2015).  

The Veteran was afforded a VA examination in May 2016, at which time the examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of his military service.  The examiner provided the following rationale, "Veteran's hearing thresholds at time of entrance and separation were within normal limits.  According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'"

Thus, there is conflicting medical evidence of record concerning the question of medical nexus between current disability and military service.  With respect to the May 2016 VA negative nexus opinion, the Board notes that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, the August 2010 provided a positive medical nexus opinion concerning the question of hearing loss.  This opinion is supported by the evidence of the significant in-service noise exposure sustained by the Veteran during his active duty service.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing hearing loss symptomatology, the July 2011 and August 2015 diagnoses of right ear hearing loss sufficient for VA compensation purposes, and the June 2010 and May 2016 VA medical opinions, and finds that the evidence is in equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.




REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim on appeal is warranted.

The Veteran has asserted entitlement to service connection for a right knee disability, which he contends was incurred during his military service.  Specifically, he argues that he hyperextended his right knee while aboard the USS TECUMSEH (SSBN-628) in late 1971 or early 1972.  See, e.g., the Veteran's statements dated September 2016 and February 2012.  He asserts that he was treated by a corpsman, who wrapped his leg in an ace bandage and provided him crutches.  Id.

A review of the Veteran's STRs shows treatment for bilateral knee swelling in March 1971, prior to the claimed in-service injury.  In a February 1978 Report of Medical History, the Veteran reported that he has a trick knee with occasional weakness and pain upon heavy lifting.  However, there is no additional documentation of the claimed in-service right knee hyperextension contained in the Veteran's STRs.

At the September 2016 Board hearing, the Veteran and his representative requested that VA obtain the deck logs from the USS TECUMESEH (SSBN-628) in an effort to confirm his in-service injury.  Accordingly, in order to afford the Veteran every consideration in connection with this claim, the Board finds that the deck logs from the U.S.S. TECUMESEH dated from October 1971 through April 1972 should be obtained and associated with his VA claims file.

The Veteran was afforded a VA examination with nexus opinion in May 2016 as to the claimed right knee disability.  The examiner rendered a negative nexus opinion and provided thorough rationale, which was based, in part, on a lack of documentation of the claimed in-service right knee injury.  As such, after the requested deck logs have been associated with the claims file, an addendum opinion should be obtained as to the etiology of the claimed right knee disability.

Additionally, the Veteran has asserted that his complete VA treatment records have not been obtained.  In particular, in his March 2013 VA Form 9, the Veteran reported that the AOJ does not have his records from the VA health care system in Auburn, California, for treatment of his right knee dislocation.  The Board also notes that, in the January 2013 statement of the case (SOC), the AOJ indicated that the Veteran's treatment records from the VAMC in Reno, Nevada, dated from June 2010 through July 2012 were reviewed; however, these records have not been associated with the Veteran's claims file.  Therefore, upon remand, these records as well as any other outstanding VA treatment records must be obtained and associated with the Veteran's VA claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran at the VAMC in Reno, Nevada dated from June 2010 through July 2012, as well as any other VA evaluation and/or treatment records of the Veteran, including those from the VA health care system in Auburn, California.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Obtain the deck logs of the U.S.S. TECUMSEH (SSBN-628) for the period from October 1971 through April 1972 should also be obtained.  If these records cannot be found, or if they have been destroyed, a formal finding of unavailability should be made and associated with the Veteran's claims file.

3. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

4. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After the above-development has been completed, arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability had its onset in service, within one year of his separation from service, or is otherwise etiologically-related to service.  In doing so, the examiner should address the February 1978 Report of Medical History documenting the Veteran's report of a trick knee, as well as the March 1971 STR noting the Veteran's treatment for bilateral knee swelling, as referenced above.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

Reasons should be provided for any opinion rendered.

6. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


